Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
Claim Interpretation (“If” statements)
5.	Claims 6, 7, 9, 15, 16, 17contain “If” statements. It is not clear whether the functional language recited afterwards is optional step or required functionality. Examiner read the functional language recited afterwards (after “IF”) is optional step. The “If statement” will never occur; according to the broadest reasonable interpretation by the examiner since it is optional. 
CLAIM OBJECTION
6. 	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also replace “if” with “when”. Claims 8, 9, 10 & 17 are also objected since they depend upon the above claims. 

Claim Rejection- 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13, 19 & 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Myers (Pub No. US 2011/0058743).
Regarding claim 1, Myers discloses a method for facial matching (Abstract: Facial image matching), comprising: acquiring an image to be matched (Abstract: Facial image matching & Fig. 1: Acquire Image-101); conducting matching for the image to be matched based on at least one of an original sample database and an associative sample database (Para. 39-40: Image matching based on original database and associative  database & Para. 82: original sample database- sent images database 66 & associative sample database-The feature vector database 65); and outputting a final matching result (Fig. 1: Displayed matched result-115), wherein the original sample database includes an original sample image (Para. 83: The sent images database 66 is a database of all of the images sent in from users), and the associative sample database includes an associative sample image which is formed by adding an associative feature to the original sample image (Para. 73: Associative sample image formed by adding an associative feature to the original sample image-reconstructed by multiplying the principal components and the additional components against a feature vector and adding the resulting images together.  The resulting image reconstructs the original face of the facial image. Processing of the facial image comprises factors such as facial hair, hair style, facial expression, the presence of accessories, sunglasses, hair color, eye color, and the like.  Essentially a primary feature vector is created for the facial image) & (Fig. 3A; The feature vector database 65).
Regarding claim 2, Myers remains as applied above and continues to discloses obtaining the original sample database and the associative sample database comprises: acquiring the original sample image (Para. 82: original sample database having images); obtaining the original sample database based on the original sample image (Para. 82: The sent images database 66 is a database of all of the images sent in from users); adding the associative feature to the original sample image in the original sample database and generating the associative sample image, to obtain the associative sample database (Para. 73: Associative sample image formed by adding an associative feature to the original sample image-reconstructed by multiplying the principal components and the additional components against a feature vector and adding the resulting images together.  The resulting image reconstructs the original face of the facial image. Processing of the facial image comprises factors such as facial hair, hair style, facial expression, the presence of accessories, sunglasses, hair color, eye color, and the like) & (Fig. 3A: The feature vector database 65).
Regarding claim 3, Myers remains as applied above and continues to discloses the associative feature comprises at least one of scene, glasses, accessory, clothing, hair style (Para. 73: associative feature-facial hair, hair style, facial expression, the presence of accessories). 
Regarding claim 12, Myers discloses a device for facial recognition (Fig. 1 & 3A), comprising: an input module, configured to acquire an image to be matched (Fig. 2: Image matching process); a weight analysis module, configured to conduct matching for the image to be matched based on at least one of an original sample database and an associative sample database (Para. 39-40: Image matching based on original database and associative  database & Para. 82: original sample database- sent images database 66 & associative sample database-The feature vector database 65) & (Para. 84-85: weight analysis for match of the image);
and  4Preliminary AmendmentAtty. Docket: 1734-521 an output module, configured to output a final analysis result (Fig. 1: Displayed matched result-115), wherein the original sample database includes an original sample image, and the associative sample database includes an associative sample image which is formed by adding an associative feature to the original sample image (Para. 73: Associative sample image formed by adding an associative feature to the original sample image-reconstructed by multiplying the principal components and the additional components against a feature vector and adding the resulting images together.  The resulting image reconstructs the original face of the facial image. Processing of the facial image comprises factors such as facial hair, hair style, facial expression, the presence of accessories, sunglasses, hair color, eye color, and the like.  Essentially a primary feature vector is created for the facial image) & (Fig. 3A; The feature vector database 65).
Regarding claim 19, Myers discloses an apparatus for facial matching (Fig. 3A), comprising: at least one processor; and at least one storage (Fig. 1& Fig. 3A: Storage Database & Processor), wherein the storage is stored with computer readable code, wherein the computer readable code executes the method for facial matching according to claim 1  when being run by the at least one processor (Claim 19 corresponds to claim 1 and is analyzed accordingly).
Regarding claim 20, Claim 20 corresponds to claim 1 and is analyzed accordingly).
Regarding claim 13, Myers discloses the input module is further configured to acquire the original sample database, and the device further comprises: an algorithm processing module, configured to; obtain the original sample database based on the original sample image (Para. 39-40: Image matching based on original database and associative  database & Para. 82: original sample database); add the associative feature to the original sample image in the original sample database and generate the associative sample image, to obtain the associative sample database (Para. 73: Associative sample image formed by adding an associative feature to the original sample image-reconstructed by multiplying the principal components and the additional components against a feature vector and adding the resulting images together.  The resulting image reconstructs the original face of the facial image); a sample database storage module, configured to store the sample database, wherein the associative feature comprises at least one of scene, glasses, accessory, clothing, hair style (Para. 73: Facial image comprises factors such as facial hair, hair style, facial expression, the presence of accessories, sunglasses, hair color, eye color, and the like.  Essentially a primary feature vector is created for the facial image) & (Fig. 3A; The feature vector database 65).

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (Pub No. US 2011/0058743) and further in view of Bowles (Pub No. 2016/0275518). 
Regarding claim 4, Myers discloses conducting matching for the image to be matched based on a feature sample database, the feature sample database including a feature sample image (Para. 73: Feature sample image) & (Fig. 1: Image matching). 
Myers is silent regarding obtaining the feature sample database comprises: changing a local feature of the associative sample image in the associative sample database and generating the feature sample image, to obtain the feature sample database.
Bowles discloses obtaining the feature sample database comprises: changing a local feature of the associative sample image in the associative sample database (Para. 46 & 54: Generate facial feature data by combining features) and generating the feature sample image, to obtain the feature sample database (Para. 54: The feature recognition component 310 analyzes the user image 302 and generates a set of feature data based on the image, such as the feature data 312).
At the time of filling, it would have been obvious to use image feature data to match image to verify facial image properly.
Regarding claim 11, Myers discloses updating at least one of the original sample database, the associative sample database, and the feature sample database based on the image to be matched (Para. 6: Data store in the database). 
Claims 5 & 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (Pub No. US 2011/0058743), in view of Bowles (Pub No. 2016/0275518) further in view of Han (Pub No. 2019/0182128). 
Regarding claim 5 & 14, Myers is silent regarding the changing a local feature of the associative sample database in the associative sample database comprises: removing the local feature in the associative sample image and/or changing at least one of a size and a shape of the local feature, wherein the local feature includes at least one of nevus, scar, beard, eyebrow shape, mouth, nose, eye, and ear.  
Han discloses the changing a local feature of the associative sample database in the associative sample database comprises: removing the local feature in the associative sample image and/or changing at least one of a size and a shape of the local feature, wherein the local feature includes at least one of nevus, scar, beard, eyebrow shape, mouth, nose, eye, and ear (Fig. 11: Extract iris feature data & Para. 148 & 150: Removing-Extracting feature in the associative sample image).  
At the time of filling, it would have been obvious to use image feature data to match image to verify facial image properly.
Regarding claim 18, Myers discloses updating at least one of the original sample database, the associative sample database, and the feature sample database based on the image to be matched (Para. 6: Data store in the database). 
s 6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (Pub No. US 2011/0058743) further in view of Han (Pub No. 2019/0182128). 
Regarding claim 6 & 15, Myers discloses conducting matching for the image to be matched comprises: matching the image to be matched with the original sample image in the original sample database, and determining a first matching result (Fig. 1: Determine the first matching result-113).
Myers is silent regarding generating a final matching result based on the first matching result if the first matching result is greater than or equal to a first threshold.  
Han discloses generating a final matching result based on the first matching result if the first matching result is greater than or equal to a first threshold (Fig. 11: First matching -1131 & final matching-1133 & Determine if the final matching greater than the threshold).  
At the time of filling, it would have been obvious to use plurality of image matching and feature matching to match image to verify facial image properly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD K TALUKDER/            Primary Examiner, Art Unit 2648